DETAILED ACTION
This action is in response to amendments received on 4/28/2021. Claims 1-20 were previously pending with claims 18-20 withdrawn from consideration. Claims 1 and 13 have been amended. A complete action on the merits of claims 1-17 follows below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The affidavit under 37 CFR 1.132 filed 4/28/2021 is insufficient to overcome the rejection of claims 1-17 based upon U.S.C 103(a) rejection as set forth in the last Office action because:  Based on the affidavit “Presently, bipolar forceps must be repeatedly cooled with irrigation fluid to reduce the risk of sticking and charring biological tissue, which adds an undesirable obstacle to the surgical procedure. Alternatively, the electrical power can be reduced to the bipolar forceps to reduce the risk of sticking and charring biological tissue, which decreases the effectiveness and efficiency of the bipolar forceps. Because of the problems with previous bipolar forceps, there has been a recognized need for an improved bipolar forceps. However; bipolar forceps manufactured from steel or aluminum have been the predominant type of apparatus sold to date. To the best of my knowledge, in my more than thirty (30) years in the medical field, no one developed a bipolar forceps as claimed in the present application which solved the problems noted above with previous bipolar forceps. The problems and limitations of the prior techniques and bipolar forceps are addressed and corrected by the bipolar forceps claimed in the present application. The bipolar forceps of the present invention includes a structure that self-regulates a rate of thermal transfer to maintain the thermal energy below a designated thermal threshold. Therefore, the likelihood that biological tissue will stick or char Is significantly reduced, in addition, the bipolar forceps result in more efficient coagulation of biological tissue. This could not have been done with previous bipolar forceps. The use of copper or copper alloy in bipolar forceps is unexpected and counterintuitive due to the known material properties, including, heavy weight relative to existing materials (i,e steel and aluminum), low modulus of elasticity (1 e very flexible) relative to existing materials, higher cost, and risk of copper toxicity to patients.” 
Although the primary prior art applied in the previous rejection uses fluid to cool down the forceps, there is nothing claimed to prevent the use of irrigation fluid. In addition, the affidavit makes it clear that the core concept of the invention is the use of copper or copper alloy in construction of the forceps arms in order to self-regulate its temperature. Not only claim 1 does not claim the material (thus being broad on how the first and second forceps arm can transfer thermal energy away from the conductive tips), but the secondary prior art Wrublewski teaches "clamping elements may be constructed of copper, aluminum, silver, gold or other suitable heat-and electrically-conductive strong material" and "coagulation or sealing electrodes silver, copper, gold or aluminum. These have a somewhat wider surface than the blade, e.g., 1-2 millimeters, and thus provide a thermally conductive reservoir which resists localized heating during extended operation and reduces the occurrence of tissue sticking" in Col. 4, II. 64-Col. 5, II. 22 as applied in the Non-Final dated 1/7/2021; therefore, the use of copper in constructing these sorts of forceps have been known and used in the art prior to the current invention’s filing date. Therefore, the affidavit is not sufficient to overcome the rejection. 
However, upon further searching and consideration of the claims a new reference, Kirwan (US Pub. No. 2002/0010464) has been found and made of record. Due to the fact that there were a few 112 rejections that were missed in the previous Office Action, the previous action has been withdrawn and a new Non-Final Action issued herewith.

Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  “the first conductor tip and second conductor tip” at various places in claims 1 and 13 should be amended to recite --the first conductor tip and the second conductor tip--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "wherein the first forceps arm and the second forceps arm are configured to self-regulate by transferring thermal energy away from the first conductor tip and second conductor tip at a rate sufficient to maintain the thermal energy of the first conductive tip and second conductive tip below a desired thermal threshold" in ll. 22-25.  It is at most unclear what “self-regulate” refers to and if the first forceps arm and the second forceps arm are configured to self-regulate their temperature by transferring thermal energy away from the first conductor tip and second conductor tip or self-regulate other means. It is further unclear how they self-regulate and how they transfer thermal energy away from the first conductor tip and second conductor tip. If it automatically transfers thermal energy away from the conductive tips, it is at most unclear how it does it at a rate sufficient to maintain the thermal energy of the first conductive tip and second conductive tip below a desired thermal threshold and how it measures the temperature and what means is used to make sure it is transferring it at a rate sufficient to maintain the thermal energy of the first conductive tip and second conductive tip below a desired thermal threshold. Clarification and appropriate correction is required.
Each of claims 5 and 6 recite the limitation “the plating layer” in line 1 of each claim.  There is insufficient antecedent basis for this limitation in the claim. It is at most unclear what 
Each of claims 8 and 9 recite the limitation “the plating layer” in line 1 of each claim.  There is insufficient antecedent basis for this limitation in the claim. It is at most unclear what plating layer is being referred to. It is noted that each of the claims 8 and 9 depend on claim 6, which itself depends on claims 3 and 1, neither of which introduce any plating layers. Since claim 7 introduces a plating layer covering at least a portion of the second conductive tip, it is assumed that each of claims 8 and 9 meant to depend on claim 7. Clarification and appropriate correction is required. 
Claim 12 recites the limitation “the second forceps arm aperture” in line 4. There is insufficient antecedent basis for this limitation in the claim. At most claim 12 introduces a first forceps arm aperture in line 1-2; however, it is unclear what second forceps arm aperture is being referred to. Clarification and appropriate correction is required. 
Claim 13 recites the limitation "wherein the first forceps arm and the second forceps arm are configured to self-regulate by transferring thermal energy away from the first conductor tip and second conductor tip at a rate sufficient to maintain the thermal energy of the first conductive tip and second conductive tip below a desired thermal threshold" in ll. 25-28.  It is at most unclear what “self-regulate” refers to and if the first forceps arm and the second forceps arm are configured to self-regulate their temperature by transferring thermal energy away from the first conductor tip and second conductor tip or self-regulate other means. It is further unclear 
Claims 2-4, 7, 10-11 and 14-17 are rejected due to dependency over a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 9-11, 13-14 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirwan (US Pub. No. 2002/0010464).
Regarding Claim 1, Kirwan teaches a surgical instrument 10 (Figs. 1-2) for electro surgery (abstract), comprising: a first forceps arm 12 having a first forceps arm distal end and a first forceps arm proximal end (Figs. 1 and 2);
a first forceps jaw of the first forceps arm having a first forceps jaw distal end and a first forceps jaw proximal end wherein the first forceps jaw distal end is the first forceps arm distal end (a distal section of the first forceps arm past bent section 56 is here interpreted to be a jaw 
a first conductor tip of the first forceps arm having a first conductor tip distal end and a first conductor tip proximal end wherein the first conductor tip distal end is the first forceps arm distal end and the first forceps jaw distal end and wherein the first conductor tip proximal end is disposed between the first forceps jaw proximal end and the first forceps arm distal end (conductive section having an inner facing surface 23 and outer facing surface 30 as seen in Figs. 1-2 having the same distal end as the forceps arm and the forceps jaw with a proximal end marked as 29, see [0022]);
a second forceps arm 14 having a second forceps arm distal end and a second forceps arm proximal end, the second forceps arm disposed opposite the first forceps arm (Figs. 1-2);
a second forceps jaw of the second forceps arm having a second forceps jaw distal end and a second forceps jaw proximal end, the second forceps jaw disposed opposite the first forceps jaw wherein the second forceps jaw distal end is the second forceps arm distal end (a distal section of the second forceps arm past bent section 56 is here interpreted to be a jaw section having the same distal end as the forceps arm with a proximal end at the bent section 56);
a second conductor tip of the second forceps arm having a second conductor tip distal end and a second conductor tip proximal end, the second conductor tip disposed opposite the first conductor tip wherein the second conductor tip distal end is the second forceps arm distal end and the second forceps jaw distal end and wherein the second conductor tip proximal end is disposed between the second forceps jaw proximal end and the second forceps arm distal end 
wherein the first forceps arm and the second forceps arm are configured to self-regulate by transferring thermal energy away from the first conductor tip and second conductor tip at a rate sufficient to maintain the thermal energy of the first conductor tip and second conductor tip below a designated thermal threshold (in view of the 112 rejection above, examiner turned to the specification for what “self-regulating” refers to. Based on the disclosure especially paragraph [0057] of the current invention PG. Pub. Teaching “For efficient transfer of thermal energy, the forceps arm 100 can comprise a material having a thermal conductivity value greater than about 200 W/m K. For example, the material can comprise copper or copper alloy, including, but not limited to, pure copper, half hard, full hard, brass, copper-nickel, beryllium-copper, bronze, cupronickel, and the like. Although less cost-effective, the material properties of copper and/or copper alloy provide a higher thermal conductivity than other material typically used for bipolar forceps, such as, aluminum, stainless steel, and the like”, it appears as though the material of the forceps causes the self-regulating to take place. Kirwan teaches “In one embodiment, the blade members include an inner layer of copper or copper alloy having a thickness sufficient to dissipate heat generated at the tip to prevent sticking of tissue to the forceps during use” in [0007] and [0008]; thereby, since Kirwan teaches manufacturing the forceps arms from copper or copper alloy (similar to the current invention), examiner takes the position that the material used provides the self-regulating as claimed and thus causes transferring thermal energy away from the first conductor tip and second conductor tip at a rate 
Regarding Claim 2, Kirwan teaches wherein the first forceps arm and the second forceps arm comprise a copper alloy ([0007]-[0010]).
Regarding Claim 3, Kirwan teaches wherein the first forceps arm and the second forceps arm comprise a material having a thermal conductivity higher than about 200 W/m K (based on applicant’s own admitted fact “For efficient transfer of thermal energy, the forceps arm 100 can comprise a material having a thermal conductivity value greater than about 200 W/m K. For example, the material can comprise copper or copper alloy” in [0057] of the current invention PG Pub. Copper has a thermal conductivity value greater than about 200 W/m K).
Regarding Claim 4, Kirwan teaches further comprising a plating layer covering at least a portion of the first conductor tip of the first forceps arm (“A plating 28 of an electrically and thermally conductive biocompatible material such as gold may be provided on the tip 22” in [0022]).
Regarding Claim 6, Kirwan teaches the plating layer being deposited directly to an outer surface of at least the portion of the first conductor tip ([0022], [0028] and [0033] also see Figs. 8-9).
Regarding Claim 7, Kirwan teaches further comprising a plating layer covering at least a portion of the second conductor tip of the first forceps arm ([0022], [0028] and [0033] also see Figs. 8-9).
Regarding Claim 9, Kirwan teaches the plating layer being deposited directly to an outer surface of at least the portion of the second conductor tip ([0022], [0028] and [0033] also see Figs. 8-9).
Regarding Claim 10, Kirwan teaches further comprising a coating of an electrical insulator material over at least a portion of the first forceps arm and at least a portion of the second forceps arm ([0009] and [0022]).
Regarding Claim 11, Kirwan teaches wherein the surgical instrument is configured to be disposable (by disposing the instrument after use, the surgical instrument is configured to be disposable).
Regarding Claim 13, Kirwan teaches a surgical instrument 10 for electro surgery (abstract), comprising:
a first forceps arm 12 having a first forceps arm distal end and a first forceps arm proximal end (Figs. 1 and 2);
a first forceps jaw of the first forceps arm having a first forceps jaw distal end and a first forceps jaw proximal end wherein the first forceps jaw distal end is the first forceps arm distal end (a distal section of the first forceps arm past bent section 56 is here interpreted to be a jaw section having the same distal end as the forceps arm with a proximal end at the bent section 56);
a first conductor tip of the first forceps arm having a first conductor tip distal end and a first conductor tip proximal end wherein the first conductor tip distal end is the first forceps arm distal end and the first forceps jaw distal end and wherein the first conductor tip proximal end is disposed between the first forceps jaw proximal end and the first forceps arm distal end, the first 
a second forceps arm 14 having a second forceps arm distal end and a second forceps arm proximal end, the second forceps arm disposed opposite the first forceps arm (Figs. 1 and 2);
a second forceps jaw of the second forceps arm having a second forceps jaw distal end and a second forceps jaw proximal end, the second forceps jaw disposed opposite the first forceps jaw wherein the second forceps jaw distal end is the second forceps arm distal end (a distal section of the second forceps arm past bent section 56 is here interpreted to be a jaw section having the same distal end as the forceps arm with a proximal end at the bent section 56);
a second conductor tip of the second forceps arm having a second conductor tip distal end and a second conductor tip proximal end, the second conductor tip disposed opposite the first conductor tip wherein the second conductor tip distal end is the second forceps arm distal end and the second forceps jaw distal end and wherein the second conductor tip proximal end is disposed between the second forceps jaw proximal end and the second forceps arm distal end, the second conductor tip having a second plating layer deposited directly to at least a portion of an outer surface of the second conductor tip (conductive section of the second forceps arm 14 similar to the first arm having an inner facing surface 23 and an outer facing surface as seen in Figs. 1-2 and having the same distal end as the forceps arm and the forceps jaw with a proximal end marked as 29, see [0022]); and
wherein the first forceps arm and the second forceps arm are configured to self-regulate by transferring thermal energy away from the first conductor tip and second conductor tip at a rate sufficient to maintain the thermal energy of the first conductor tip and second conductor tip below a designated thermal threshold (in view of the 112 rejection above, examiner turned to the specification for what “self-regulating” refers to. Based on the disclosure especially paragraph [0057] of the current invention PG. Pub. Teaching “For efficient transfer of thermal energy, the forceps arm 100 can comprise a material having a thermal conductivity value greater than about 200 W/m K. For example, the material can comprise copper or copper alloy, including, but not limited to, pure copper, half hard, full hard, brass, copper-nickel, beryllium-copper, bronze, cupronickel, and the like. Although less cost-effective, the material properties of copper and/or copper alloy provide a higher thermal conductivity than other material typically used for bipolar forceps, such as, aluminum, stainless steel, and the like”, it appears as though the material of the forceps causes the self-regulating to take place. Kirwan teaches “In one embodiment, the blade members include an inner layer of copper or copper alloy having a thickness sufficient to dissipate heat generated at the tip to prevent sticking of tissue to the forceps during use” in [0007] and [0008]; thereby, since Kirwan teaches manufacturing the forceps arms from copper or copper alloy (similar to the current invention), examiner takes the position that the material used provides the self-regulating as claimed and thus causes transferring thermal energy away from the first conductor tip and second conductor tip at a rate sufficient to maintain the thermal energy of the first conductor tip and second conductor tip below a designated thermal threshold to thereby prevent tissue sticking during use).
Regarding Claim 14, Kirwan teaches wherein the first forceps arm and the second forceps arm comprise a copper alloy ([0007]-[0010]).
Regarding Claim 16, Kirwan teaches further comprising a coating of an electrical insulator material over at least a portion of the first forceps arm and at least a portion of the second forceps arm ([0009] and [0022]).
Regarding Claim 17, Kirwan teaches wherein the surgical instrument is configured to be disposable (by disposing the instrument after use, the surgical instrument is configured to be disposable).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kirwan as applied above in view of Thorne (US Patent No. 6,293,946).
Regarding Claims 5, 8 and 15, Kirwan teaches “The gold layer 28 provides good electrical and thermal conductivity. The gold layer 28 may be made from a variety of gold alloys. Preferably, the gold layer 28 is made from 24-carat hard gold. Other electrically and thermally conductive materials that are biocompatible with human tissue may be used” in [0028]; however, does not specifically state wherein the plating layer comprises a silver alloy.
In the same field of electrosurgical forceps, Thorne teaches the use of silver or gold that have a high thermal diffusivity is used as the tip material 116 of the forceps since they are highly electrically and thermally conductive as well as biocompatible. Thorne in specific teaches that “silver has the highest thermal diffusivity (.alpha.) of all materials. Additionally, silver has the advantage that silver oxide is one of the few metal oxides that is electrically conductive. This means that the current flow will be relatively unimpeded by any small amount of oxide that is formed. Silver is very easy to burnish clean. Any material that does stick to the silver adheres very weakly, and wipes off easily” in Col. 5, ll. 39-52; therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use silver as the plating layer since not only Kirwan teaches “other electrically and thermally conductive materials that are biocompatible with human tissue may be used”, but Thorne teaches the benefits of using silver over gold such as “silver has the highest thermal diffusivity (.alpha.) of all materials. Additionally, silver has the advantage that silver oxide is one of the few metal oxides that is electrically conductive. This means that the current flow will be relatively unimpeded by any small amount .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kirwan as applied above in view of McGarity (U.S. Pub. No. 2006/0235466).
Regarding Claim 12, Kirwan teaches the invention as applied above, but does not teach further comprising a first forceps arm aperture of the first forceps arm, wherein the first forceps arm aperture is configured to reduce a mass of the first forceps arm; and wherein the second forceps arm aperture is configured to reduce a mass of the second forceps arm.
In the same field of forceps, McGarity teaches “Head portions 21, 31 and handle portions 22, 32 may optionally comprise cavities 60 formed in various surfaces, including the top and bottom surfaces, as is shown in the figures. Cavities 60 allow preferred forceps embodiments to employ wide tissue contacting surfaces without substantially increasing the metal requirements for their manufacture. If cavities are employed, it should be understood that there are no limitations to the size, geometry, or uniformity of the cavities” in [0026]. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to manufacture a first forceps arm aperture in the first forceps arm and a second forceps arm aperture in the second forceps arm in order to reduce a mass of the first and the second forceps arms to thereby employ wide tissue contacting surfaces without substantially increasing the metal requirements for their manufacture as McGarity teaches in [0026].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on M-F 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHADIJEH A VAHDAT/Examiner, Art Unit 3794